[Cite as Lake Breeze Condominium Homeowners' Assn. v. Eastlake Ohio Developers, L.L.C., 2022-Ohio-3002.]



               IN THE COURT OF APPEALS OF OHIO
                          ELEVENTH APPELLATE DISTRICT
                                 LAKE COUNTY

LAKE BREEZE CONDOMINIUM                             CASE NO. 2021-L-124
HOMEOWNERS' ASSOCIATION,

                Plaintiff-Appellee/                 Civil Appeal from the
                Cross-Appellant,                    Court of Common Pleas

        -v-
                                                    Trial Court No. 2017 CV 002013
EASTLAKE OHIO
DEVELOPERS, LLC,

                Defendant-Appellant/
                Cross-Appellee.


                                            OPINION

                                Decided: August 29, 2022
                Judgment: Affirmed in part, reversed in part, and remanded


Michael R. Stavnicky, Singerman, Mills, Desberg & Kauntz CO., LPA, 3333 Richmond
Road, Suite 370, Beachwood, OH 44122 (For Plaintiff-Appellee/Cross-Appellant).

David M. Dvorin, Lieberman, Dvorin & Dowd, LLC, 30195 Chagrin Boulevard, Suite 300,
Pepper Pike, OH 44124 (For Defendant-Appellant/Cross-Appellee).


JOHN J. EKLUND, J.

        {¶1}    Appellant/Cross-Appellee, Eastlake Ohio Developers, LLC (“EOD”),

appeals the Lake County Court of Common Pleas’ judgment awarding Appellee/Cross-

Appellant, Lake Breeze Condominium Homeowners’ Association (“Lake Breeze”),

damages for “recoverable depreciation,” interim road contribution fees, and attorney’s

fees. Lake Breeze cross appeals the trial court’s judgment and requests that we reverse

and order the trial court to increase the damages awarded to them.
                       Substantive Facts and Procedural History

       {¶2}   In 2016, EOD purchased property directly adjacent to Lake Breeze, a

private residential condominium community, to construct ten condominiums and integrate

them into Lake Breeze’s condominium regime.            Lake Breeze is governed by the

Declaration, which required EOD to obtain Lake Breeze’s consent to begin construction

on the adjacent land. The Declaration also requires each owner in the community to pay

all assessment fees and to repair and replace any property it damages. EOD commenced

work on ten residential units without Lake Breeze’s consent. When working on Lake

Breeze’s common areas, land, and roads, Lake Breeze claims that EOD trespassed on

its property and damaged grated drains (“the grates”) and concrete roads.

       {¶3}   Later in 2016, Lake Breeze sued EOD, asserting trespass and seeking a

temporary restraining order. To resolve the dispute, the parties entered a Memorandum

of Understanding. The memorandum required EOD to reimburse Lake Breeze $5,000 in

attorney’s fees for that lawsuit.

       {¶4}   The memorandum granted EOD a temporary easement to use Lake

Breeze’s roads for construction. The Easement required that EOD pay road contribution

fees of $117 per unit per month that it owned each unit for which a certificate of occupancy

had been filed until the units were added to Lake Breeze’s Declaration. Under the

Declaration, once the units were added to Lake Breeze, the road contribution fees

increased to $200 per month per unit. The memorandum stated that EOD “agrees to

promptly repair or replace, with like materials, in a good and workmanlike manner, any

damage to Condominium Property that is damaged by Eastlake.” The memorandum also

provided that EOD would fix the damaged grates at its sole cost and expense. Lastly, the
                                             2

Case No. 2021-L-124
memorandum provided for mutual indemnifications, which required both parties to “each

agree to submit any claim otherwise to be indemnified pursuant to this Section to their

respective insurers” before Lake Breeze is entitled to recover from EOD under the

agreement.

       {¶5}    After the parties signed the memorandum, EOD continued construction on

the lots. However, EOD did not repair the damaged concrete roads and grates. Lake

Breeze argued that EOD did not comply with the memorandum because they had not

paid the interim road contribution fees.

       {¶6}    Lake Breeze submitted an insurance claim to their insurer, State Farm, for

the damaged grates. State Farm estimated the cost to repair or replace the grates was

$21,957. State Farm insured Lake Breeze $13,443.88 for the actual value at the time of

loss, with a $5,000 deductible.          State Farm entitled Lake Breeze to $3,513.21 for

“recoverable depreciation” of the grates. The record is unclear whether Lake Breeze

accepted the “recoverable depreciation.”

       {¶7}    In 2017, Lake Breeze sued EOD seeking compensatory and punitive

damages. Lake Breeze claimed breach of the Declaration of Condominium Ownership

arising out of EOD’s failure to pay all assessments and fees due, breach of the

Memorandum of Understanding, unjust enrichment, and specific performance.1 Lake

Breeze sought full compensation for the damaged grates, concrete roads, additional

assessment fees, interim road contribution fees, and $50,784.40 in attorney’s fees.




1. Lake Breeze abandoned the unjust enrichment and specific performance claims and did not argue either
at trial.
                                                  3

Case No. 2021-L-124
      {¶8}   The parties proceeded to a three-day bench trial. To support their request

for attorney’s fees, Lake Breeze’s counsel admitted three exhibits, each of which were

the law firm’s own breakdown of costs. Additionally, an expert witness testified that he

spoke with the attorneys, and considered the exhibits and time spent on the case. The

expert testified that “[m]y opinion to a reasonable degree of certainty is that the time

incurred by you and the various other members of your office, the hourly rates that you

charged for this, and the services that you performed in this case, were reasonable,

necessary and appropriate under the circumstances.”

      {¶9}   The trial court entered a verdict in favor of Lake Breeze. The court awarded

Lake Breeze $5,000 for their deductible to repair the grates and $3,513.12 for the

“recoverable depreciation” for the grates, but held that Lake Breeze was not “entitled to a

double recovery of the full amount paid by its insurance company.” The court also

awarded Lake Breeze $11,107.39 in road contribution fees. Lastly, the court awarded

Lake Breeze $27,500 in attorney’s fees. The court held that the full amount of attorney’s

fees requested were not reasonable because $17,360.45 of the amount requested were

costs incurred in the prior lawsuit. In its judgment entry, the court also held that Lake

Breeze was not entitled to damages for repairing the concrete roads because they did not

prove that EOD caused damage to the concrete roads.

      {¶10} EOD raises three assignments of error: (1) that the trial court erred by

awarding Lake Breeze damages for “recoverable depreciation” for the grates EOD

damaged during construction; (2) that the trial court erred by awarding Lake Breeze

damages for the interim road contribution fees that EOD did not pay; and (3) that the trial

court erred by awarding Lake Breeze attorney’s fees.

                                            4

Case No. 2021-L-124
       {¶11} In their cross-appeal, Lake Breeze raises three assignments of error: (1)

that the trial court erred by not awarding the full amount it requested to repair the grates;

(2) that the trial court erred by not awarding the full amount requested for attorney’s fees;

and (3) that the trial court erred by awarding nothing to compensate Lake Breeze for the

concrete roads that EOD allegedly damaged.

       {¶12} After a review of the record and applicable law, we find: (1) the trial court

erred by awarding Lake Breeze damages for “recoverable depreciation” for the grates

less the $5000 deductible because they already recovered the damages from their

insurance provider. The court did not err by not awarding Lake Breeze the 15% service

fee for repairing the grates because the issue was not raised at trial; (2) the trial court did

err in awarding Lake Breeze damages for interim road contribution fees because the grant

of temporary easement expressly provided that the fees would be due only for units that

had a certificate of occupancy prior to being added to Lake Breeze’s Declaration; (3) the

trial court did not err in finding that Lake Breeze, through witness testimony, did not prove

EOD caused the damage to the concrete roads; and (4) The trial court did not err in

awarding Lake Breeze damages for reasonable attorney’s fees because the court has

sole discretion in determining the amount. The trial court also did not err in finding that

Lake Breeze was the prevailing party because the verdict was rendered in their favor.

                                          Analysis

The Grates:

       {¶13} EOD’s First Assignment of Error: “The trial court committed prejudicial error

in awarding Appellee Lake Breeze Condominium Homeowners’ Association $3,513.12 in


                                              5

Case No. 2021-L-124
depreciation when it was entitled to receive that sum in connection with its insurance

claim.”

          {¶14} Lake Breeze’s First Cross-Assignment of Error: “The Trial Court erred in

failing to award all damages relating to the grates in the amount of $17,200.”

          {¶15} EOD first asserts that the trial court erred by awarding Lake Breeze

damages for “recoverable depreciation” for the grates when they are already entitled to it

from the insurance company. Lake Breeze contends that the court did not err by awarding

them “recoverable depreciation,” but asserts that the trial court erred by not awarding full

damages to replace the grates.

          {¶16} The standard of review for damage awards in breach of contract cases is

manifest weight of the evidence. Walters v. Goddard, 11th Dist. Trumbull 2020-Ohio-870,

2020 WL 1139065, ¶ 5.

          {¶17} “Upon reviewing for manifest weight of the evidence, an appellate court

must be guided by the presumption that the factfinder's findings are correct.” Id. at ¶ 6,

citing Seasons Coal Co. v. Cleveland, 10 Ohio St.3d 77, 79-80, 461 N.E.2d 1273 (1984)

and C.E. Morris Co. v. Foley Constr. Co., 54 Ohio St.2d 279, 376 N.E.2d 578 (1978),

syllabus. Appellate courts must weigh the evidence and all reasonable inferences and

consider the credibility of witnesses determining whether, in resolving conflicts in the

evidence, the factfinder clearly lost its way. Eastley v. Volkman, 132 Ohio St.3d 328,

2012-Ohio-2179, 972 N.E.2d 517, ¶ 20-21. “Reversal based on manifest weight of the

evidence should occur in exceptional cases when the evidence weighs heavily against

the judgment.” State v. Thompkins, 78 Ohio St.3d 380, 1997-Ohio-52, 678 N.E.2d 541

(1997). “[A]n appellate court will not reverse a judgment as being contrary to the weight

                                             6

Case No. 2021-L-124
of the evidence as long as there is some competent, credible evidence supporting the

judgment.” In re Kangas, 11th Dist. Ashtabula No.2006–A0084, 2007–Ohio–1921, ¶ 81.

       {¶18} In their complaint, Lake Breeze requested both compensatory and punitive

damages.

       {¶19} Under Ohio law “[p]unitive damages are generally not recoverable in an

action for breach of contract.” Digital & Analog Design Corp. v. N. Supply Co., 44 Ohio

St.3d 36, 45–46, 540 N.E.2d 1358 (1989), quoting Ketcham v. Miller, 104 Ohio St. 372,

136 N.E. 145 (1922), at syllabus.

       {¶20} “The purpose of compensatory damages is to make the injured party whole,

or in other words, to put the injured party in the position he or she would have been in

had the injury not occurred.” Allen v. Allen, 11 Dist. Trumbull No. 2000-T-0137, 2002 WL

407974, *2 (Mar. 15, 2002).

       {¶21} Here, Lake Breeze filed a claim with their insurance provider, State Farm,

to repair or replace the grates. State Farm estimated the cost to repair or replace the

grates was $21,957, and insured Lake Breeze $13,443.88 for the actual value at the time

of loss, less the $5,000 deductible. State Farm also notified Lake Breeze that they were

entitled to $3,513.21 for “recoverable depreciation” of the grates, but the record is unclear

whether Lake Breeze accepted it.

       {¶22} Lake Breeze asserts that it was EOD’s sole responsibility under the

memorandum to repair or replace the grates. Lake Breeze also asserts that they were

not required under the memorandum to file an insurance claim because it was EOD’s

responsibility to repair the grates at their own cost and expense. EOD did not repair or

replace the grates, and Lake Breeze filed an insurance claim on their own volition. Thus,

                                             7

Case No. 2021-L-124
Lake Breeze is only damaged by the amount they need to repair the grates (taking into

account the entire amount they are entitled to from State Farm).

       {¶23} Because the insurance claim entitles Lake Breeze to recover $16,957,

which includes the “recoverable depreciation,” they are only “out of pocket” for the $5,000

deductible.   Further, the evidence presented provides that Lake Breeze only spent

$14,800 on the actual repair of the grates. Therefore, awarding Lake Breeze anything

more than $5,000 from EOD goes beyond making the party “whole” and could result in

Lake Breeze “double recovering.”

       {¶24} We find it was against the manifest weight of the evidence for the court to

award Lake Breeze $3,513.21 in “recoverable depreciation.” Looking to all reasonable

inferences, the evidence does not demonstrate that Lake Breeze is entitled to

“recoverable depreciation” and cannot recover the full amount to repair the grates

because the $5,000 deductible allows the remaining amount to be recovered through

insurance, making Lake Breeze “whole.”

       {¶25} In support of its first cross-assignment of error, Lake Breeze argues that the

court erred in failing to award them 15% for a service fee to repair the grates.

       {¶26} EOD correctly contends that Lake Breeze failed to request or demand this

fee at trial and has therefore waived the issue on appeal. A failure to raise an issue for

damages at trial is waived on appeal. L.G. Harris Fam. Ltd. Partnership I v. 905 S. Main

St. Englewood, L.L.C., 2nd Dist. Montgomery No. 26682, 2016-Ohio-7242, ¶ 71. Lake

Breeze claims that they did raise the issue at trial, but that the court “simply forgot about

this component of damage.” However, the only testimony regarding the 15% service fee

was when Lake Breeze examined EOD’s owner at trial on damages for the grates. At

                                             8

Case No. 2021-L-124
trial, Lake Breeze read the clause regarding the service fee. EOD’s owner testified that

it was a correct reading of Lake Breeze’s Declaration. However, Lake Breeze offered no

further evidence that the damages were owed or sought. Therefore, Lake Breeze waived

the issue for the 15% service fee on appeal.

       {¶27} EOD’s first assignment of error is with merit, and we reverse and remand

the judgment of the Lake County Court of Common Pleas to deduct the $3,513.21 in

“recoverable depreciation.”

       {¶28} Lake Breeze’s first cross-assignment of error is without merit.

The Interim Road Contribution Fees:

       {¶29} EOD’s second assignment of error: “The trial court committed prejudicial

error in determining that Appellant Eastern Ohio Development, LLC owed an interim road

contribution fee for the units prior to obtaining certificate of occupancy for the units in

contravention of express terms of the parties’ Memorandum of Understanding.”

       {¶30} “The construction and interpretation of contracts are matters of law.” Latina

v. Woodpath Dev. Co., 57 Ohio St.3d 212, 214, 567 N.E.2d 262 (1991), quoting Alexander

v. Buckeye Pipe Line Co., 53 Ohio St.2d 241, 7 O.O.3d 403, 374 N.E.2d 146 (1978),

paragraph one of the syllabus. “An appellate court applies a de novo standard of review

to questions of law and may interpret the language of the contract, substituting its

interpretation for that of the trial court.” Children's Med. Ctr. v. Ward, 87 Ohio App.3d

504, 508, 622 N.E.2d 692 (1993). “However, a reviewing court will not substitute its

judgment for that of the trial court regarding findings of fact if those findings are supported

by competent, credible evidence.” C.E. Morris Co. v. Foley Constr. Co., 54 Ohio St.2d

279, 376 N.E.2d 578 (1978), syllabus.
                                              9

Case No. 2021-L-124
       {¶31} In a breach of contract action, the parties are bound by the express terms

of a contract. Lucarell v. Nationwide Mut. Ins. Co., 152 Ohio St. 3d 453, 2018-Ohio-15,

97 N.E.3d 458, ¶ 43. “In construing a written instrument, the primary and paramount

objective is to ascertain the intent of the parties so as to give effect to that intent.” Shafer

v. Newman Ins. Agency, 4th Dist. Highland No. 12CA11, 2013-Ohio-885, ¶ 10, citing

Aultman Hosp. Assn. v. Community Mut. Ins. Co., 46 Ohio St.3d 51, 53, 544 N.E.2d 920

(1989). “When the terms of a contract are unambiguous, courts will not, in effect, create

a new contract by finding an intent not expressed in the clear language employed by the

parties.” Waina v. Abdallah, 8th Dist. Cuyahoga No. 86629, 2006-Ohio-2090, ¶ 31, citing

Shifrin v. Forest City Ents., 64 Ohio St.3d 635, 597 N.E.2d 499 (1992). “If a contract is

clear and unambiguous, the court need not go beyond the plain language of the

agreement to determine the parties' rights and obligations; instead, the court must give

effect to the agreement's express terms.” Uebelacker v. Cincom Sys., Inc., 48 Ohio

App.3d 268, 271, 549 N.E.2d 1210 (1st Dist.1988).

       {¶32} EOD argues that they were not required to pay the interim road contribution

fees because the units did not have a certificate of occupancy filed prior to adding the

units to Lake Breeze’s Declaration.

       {¶33} The parties were bound by a grant of temporary easement that entitled EOD

to use Lake Breeze’s roads for construction. The interim road contribution fee section

provided:

              Prior to the submission of all New Units and the Additional
              Property to the Declaration, Eastlake agrees to pay LBHOA,
              in arrears, on the first day of each month prior such
              Submission, the monthly sum which is $117.00 per New Unit
              for which a Certificate of Occupancy has been issued by the
              City of Eastlake.
                                              10

Case No. 2021-L-124
       {¶34} EOD did not have certificates of occupancy for their units until after the units

had been added to the Declaration never paid the interim road contribution fees.

       {¶35} The trial court found in favor of Lake Breeze, finding that under the grant of

temporary easement, EOD was required to pay the $117 interim road contribution fees

for the units despite them being added to the Declaration prior to EOD obtaining the

certificates of occupancy. We disagree.

       {¶36} The express terms of the provision state that $117 a month per unit was

owed for each unit that had a certificate of occupancy prior to being added to the

Declaration. The express terms of the contract are clear and unambiguous: “the monthly

sum which is $117.00 per New Unit for which a Certificate of Occupancy has been issued

by the City of Eastlake.” (Emphasis added).

       {¶37} Here, EOD did not have certificates of occupancy for some of the units prior

to submitting the units to the Declaration. Consequently, under the grant of temporary

easement’s express terms, EOD was under no obligation to pay the interim road

contribution fees for units that the City of Eastlake had not issued certificates of

occupancy prior to EOD adding the units to the Declaration.

       {¶38} We reverse and remand to the trial court solely on the issue of damages for

the interim road contribution fees to determine which units, if any, had certificates of

occupancy prior to being added to Lake Breeze’s Declaration, and whether EOD had paid

the interim road contribution fees for those units.

       {¶39} EOD’s second assignment of error is with merit.




                                             11

Case No. 2021-L-124
The Concrete Roads:

       {¶40} Lake Breeze’s third cross-assignment of error: “The trial court erred in failing

to award damages for the concrete roads.”

       {¶41} ‘[A]n appellate court applies a manifest-weight standard of review when

reviewing a trial court's findings of fact following a bench trial.” Estate of Eyrich, 11th Dist.

Trumbull No. 2016-T-0002, 2016-Ohio-7165, ¶ 17.

       {¶42} Lake Breeze contends that the trial court erred in finding that EOD did not

breach the memorandum by failing to repair the damaged roads because Lake Breeze

did not prove that EOD caused the damage.

       {¶43} In its judgment entry, the court stated that Lake Breeze did not provide

sufficient evidence to prove causation. Lake Breeze’s own witnesses testified that they

did not see the damage occur and did not know whether EOD caused the damage or

whether it was caused by other large machinery that frequently used the roads. The

witnesses only testified that the roads were damaged near where EOD was building. The

trial court found this evidence insufficient to prove that EOD caused the damage. We

agree. Lake Breeze’s own testimony that the damaged roads were ones EOD used most

often is speculative and does not prove EOD caused the damage, or if it was caused by

other factors.

       {¶44} Lake Breeze’s third assignment of error is without merit.

Attorney’s Fees:

       {¶45} EOD’s third assignment of error: “The trial court committed prejudicial error

in determining that Appellee Lake Breeze Condominium Homeowners’ Association was

the ‘Prevailing Party’ in this litigation and entitled to an award of attorney’s fees.”
                                               12

Case No. 2021-L-124
       {¶46} “Attorney fees may be awarded when a statute or an enforceable contract

specifically provides for the losing party to pay the prevailing party's attorney fees.”

Wilborn v. Bank One Corp., 121 Ohio St.3d 546, 2009-Ohio-306, 906 N.E.2d 369, ¶ 7,

citing Nottingdale Homeowners’ Assn., Inc., 33 Ohio St.3d 32, 34, 514 N.E.2d 702 (1987).

       {¶47} The determination that a party is the prevailing party in a contract that

permits the recovery of attorney fees is reviewed de novo. Gauthier v. Gauthier, 12th

Dist. Warren Nos. CA2018-09-098, CA2018-09-099, 2019-Ohio-4208, ¶ 63.

       {¶48} “A ‘prevailing party’ is one in whose favor the decision or verdict is rendered

and judgment entered.” Mike McGarry & Sons, Inc. v. Marous Bros. Constr., Inc., 11th

Dist. Lake No. 2009–L–056, 2010–Ohio–823, ¶ 45. “[A] party who received a jury verdict

in his favor and was awarded damages, no matter how small, has prevailed in the suit.”

Haynes v. Christian, 9th Dist. Summit No. 24556, 2009-Ohio-3973, ¶ 6. “[P]revailing party

means a party who has obtained some relief in an action, even if that party has not

sustained all of his or her claims.” J.B.H. Properties, Inc. v. N.E.S. Corp., 11th Dist. Lake

2007-L-24, 2007-Ohio-7116, ¶ 15. Further, characterizing “prevailing party” as a legal

term of art, the United States Supreme Court has stated that it means “‘[a] party in whose

favor a judgment is rendered, regardless of the amount of damages awarded * * *.’”

Buckhannon Board and Care Home, Inc. v. West Virginia Dept. of Health and Human

Resources, 532 U.S. 598, 603, 121 S.Ct. 1835, 149 L.Ed.2d 855 (2001), quoting Black's

Law Dictionary 1145 (7th ed.1999).      The Supreme Court further held that “‘respect for

ordinary language requires that a plaintiff receive at least some relief on the merits of his

claim before he can be said to prevail.’” Id., quoting Hewitt v. Helms, 482 U.S. 755, 760,



                                             13

Case No. 2021-L-124
107 S.Ct. 2672, 96 L.Ed.2d 654 (1987). “[A]n award of nominal damages suffices under

this test.” Id. at 604.

       {¶49} Here, Lake Breeze’s Declaration, which EOD is subject to, provides that the

prevailing party in a lawsuit shall recover reasonable attorney’s fees.

       {¶50} EOD asserts that Lake Breeze is not the prevailing party because they were

only awarded a fraction of the damages requested.         Specifically, Lake Breeze was

awarded approximately 53% of the damages requested. To support their argument, EOD

cites Simbo Properties, Inc. v. M8 Realty, L.L.C., 2019-Ohio-4361, 149 N.E.3d 941 (8th

Dist.). Simbo is easily distinguished because there was a jury verdict entered in favor of

both parties. Id. at ¶ 37. Thus, the general rule that the prevailing party is one whose

favor the verdict is entered did not apply.

       {¶51} Here, the judgment entry states: “judgment is rendered in favor of the

Plaintiff Lake Breeze Homeowners’ Association and against Defendant Eastlake Ohio

Developers, LLC.” Lake Breeze is the prevailing party here because a judgment was

entered, and a verdict rendered, in their favor. It does not matter that Lake Breeze only

recovered a portion of the award requested.

       {¶52} EOD’s third assignment of error is without merit.

       {¶53} Lake Breeze’s second cross-assignment of error: “The trial court erred in

failing to award all attorney’s fees incurred.”

       {¶54} Generally, the decision whether to award attorney’s fees and how much is

a matter within the sound discretion of the trial court. Frederick v. Frederick, 11th Dist.

No. 98–P–0071, 2000 WL 522170, *25 (Mar. 31, 2000). This court has stated “that the

term ‘abuse of discretion’ is one of art, connoting judgment exercised by a court, which

                                              14

Case No. 2021-L-124
does not comport with reason or the record.” State v. Underwood, 11th Dist. No. 2008–

L–113, 2009-Ohio-2089, ¶ 30, citing State v. Ferranto, 112 Ohio St. 667, 676–678, 148

N.E. 362 (1925).

       {¶55} “Courts have recognized that merely submitting an attorney's itemized bill

is insufficient to establish the reasonableness of the amount of work billed.” Whitaker v.

Kear, 123 Ohio App.3d 413, 424, 704 N.E.2d 317 (4th Dist.1997); Climaco, Seminatore,

Delligatti & Hollenbaugh v. Carter, 100 Ohio App.3d 313, 324, 653 N.E.2d 1245 (10th

Dist.1995). “Often, parties offer expert testimony to establish that the hours charged was

reasonable in light of the litigation's particular facts.” E.g., Hawkins v. Miller, 11th Dist.

No.2011–L–036, 2011–Ohio–6005, ¶ 28 (affirming award of attorney fees where expert

testified to the amount of time and hourly rate charged); Whitaker at 424–25.

       {¶56} Here, Lake Breeze asserts that their attorneys are entitled to $50,784.40 in

attorney’s fees when the trial court only awarded them $27,500. Lake Breeze supported

their request for attorney’s fees with three exhibits, each of which were the law firm’s own

breakdown of costs. Additionally, an expert witness testified that he spoke with the

attorneys, considered the exhibits and time spent on the case, and found that $50,784.40

in attorney’s fees was “reasonable, necessary and appropriate under the circumstances.”

       {¶57} In its judgment entry, the court, in its sole discretion, considered all three

exhibits, the expert testimony, and any past due balances from Lake Breeze’s prior suit

against EOD. The court found that considering all the circumstances, $27,500 was

reasonable attorney's fees in this instance. Because the amount of attorney’s fees

awarded is within the sole discretion of the trial court and it deducted past due balances

as it found appropriate, we cannot say the trial court determined an amount that does not

                                             15

Case No. 2021-L-124
comport with reason or the record. The court calculated the amount requested, the

amount of hours on the case, and the appropriate amount to be deducted. The court did

not abuse its discretion in doing so.

       {¶58} Lake Breeze’s second cross-assignment of error is without merit.

       {¶59} The judgment of the Lake County Court of Common Pleas is reversed in

part and affirmed in part.




CYNTHIA WESTCOTT RICE, J.,

MARY JANE TRAPP, J.,

concur.




                                          16

Case No. 2021-L-124